Citation Nr: 0022844	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-24 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $13,596, to 
include the question of whether the waiver request was timely 
filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 decision of the Committee on 
Waivers and Compromises of Muskogee, Oklahoma Regional 
Office, which granted in part the veteran's request for 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $6479 and denied his request for 
waiver of a remaining overpayment in the amount of $13,596.

This matter was previously before the Board in January 1999 
and September 1999 at which times it was remanded to the RO 
for further development.


FINDINGS OF FACT

1.  The first letter notifying the veteran of an overpayment 
of improved pension benefits in the amount of $14,692 was 
mailed to the veteran on February 23, 1993; attached to this 
notice was information advising the veteran of his rights to 
request waiver of the debt within 180 days.  

2.  The veteran's request for waiver of the overpayment of 
improved pension benefits for the period of "January through 
April 1991" was received by VA on November 29 1994; well 
over a year and a half after the notice of overpayment was 
issued.



CONCLUSION OF LAW

The veteran's claim for waiver of recovery of an overpayment 
of improved pension benefits in the amount of $13,596 was not 
timely filed.  38 U.S.C.A. §§ 5107, 5302(a), 7105 (West 
1991); 38 C.F.R. § 1.963(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1983 rating decision the RO granted the 
veteran's claim for nonservice-connected pension benefits 
effective in October 1982.

In July 1982 the veteran was advised of VA's proposal to 
terminate his pension payments due to excessive family 
income.  

By letter dated in February 1993, the RO notified the veteran 
that his pension benefits had been terminated for the period 
from February 1, 1989, through April 30, 1991, due to 
verified income earned by his spouse.  

In March 1994 the RO informed the veteran of its proposal to 
stop his pension payments effective May 1, 1991, due to 
reported employment earnings of his spouse in 1991, 1992 and 
1993. 

The RO advised the veteran in May 1994 that action regarding 
the termination of his pension award had been completed 
effective May 1, 1991.

In November 1994 the veteran requested a waiver of 
overpayment for the "months of January through April 1991".

In February 1995 the Committee on Waivers and Compromises of 
the Muskogee, Oklahoma, Regional Office granted in part the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $6479 which had 
been established by an award letter dated in May 1994.  The 
RO also denied as untimely the veteran's request for waiver 
of recovery of the remaining overpayment in the amount of 
$13,596 which had been established by an award dated in 
February 1993. 

On file is a Referral of Indebtedness To Committee On Waivers 
And Compromises - CARS, dated in April 1995, showing that an 
amount of $1,096 had been recovered on an original debt of 
$14,692 leaving a principal balance of 
$13,596.

In April 1995 the veteran received a letter from an accounts 
receivable clerk of the VA Debt Management Center explaining 
his pension debt and noting that he had a remaining balance 
due VA of $13,596.

At a hearing at the RO in October 1995, the veteran testified 
that when he received notice of the overpayment in 1993, he 
didn't pay too much attention to it because he thought that 
someone had made a mistake.  He said that he subsequently 
received from VA another notice stating that he owed $27,000.  
He said that less than a month after receiving this notice he 
called the VA office.  

In December 1999 an employee of the VA Debt Management Center 
faxed to the RO a letter certifying that the first demand 
letter, which contained a Notice of Rights, was dated 
February 20, 1993.  He also certified that this letter had 
not been returned due to an incorrect address.  He listed the 
address where the notice letter had been sent and enclosed a 
"Master Record" computer print-out containing an 
overpayment amount of $14,692 and a date of February 20, 
1993.

II.  Legal Analysis

The threshold question to be answered in this case, following 
the determination that the creation of the overpayment was 
proper, is whether the veteran has submitted a timely request 
for waiver of recovery of an overpayment of improved pension 
benefits in the amount of $13,596 after notification of the 
indebtedness.  

Under the applicable criteria, a request for waiver of 
indebtedness under this section shall only be considered:  
(1) if it is made within 2 years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
VA to the debtor, or (2) except as otherwise provided herein, 
it if is made within 180 days following the date of a notice 
of indebtedness issued on or after April 1, 1983, by the VA 
to the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee on waivers and Compromises that, as a result 
of an error by either the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 5302(a).

In this case, a notice of overpayment of improved pension 
benefits in the amount of $14,692 (of which $1096 was 
recovered) was mailed to the veteran on February 20, 1993.  
Attached to this notice was information contained in a Notice 
of Rights document regarding the veteran's rights to request 
waiver of the debt within 180 days.

In order for there to be a timely request for waiver of 
recovery of the overpayment in the amount of $13,596, such a 
request would have had to have been received by VA within 180 
days from February 20, 1993.  The uncontroverted evidence 
demonstrates that the veteran's request for wavier was 
received on November 29, 1994, over a year too late for 
consideration of the request.  

It has neither been contended nor shown that the veteran ever 
requested an extension of time to file a waiver request, or 
that he did not receive the February 1993 notice of 
overpayment.  In fact, the veteran acknowledged at a hearing 
at the RO in October 1995 that he did receive notice of the 
overpayment in 1993, but that he thought that someone had 
made an error and therefore he did not pay much attention to 
it.  Thus, despite ample opportunity to request a waiver of 
the overpayment within the 180 day time period, the veteran 
did not do so; nor did he make any inquiries concerning the 
overpayment within that time.

The doctrine of resolving reasonable doubt in the veteran's 
favor has been considered, but this doctrine is not for 
application inasmuch as the facts in this case are really not 
in dispute.  Clearly, the record does not provide an 
approximate balance of negative and positive evidence.  
38 U.S.C.A. § 5107 (West 1991).  


ORDER

As a timely claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $13,596 was not 
submitted, the appeal is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

